1()

ll

12

13

14

151

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA,
Plaintiff, Case No. MJ18-493
v. DETENTION ORDER
JUAN GONZALEZ VARGAS,

 

Defendant

 

 

The Court, having conducted a detention hearing pursuant to Title 18 U.S.C. § 3142(f),
and based upon the factual findings and statement of reasons for detention hereafter set forth,
finds that no condition or combination of conditions Which the defendant can meet Will
reasonably assure the appearance of the defendant as required and the safety of any other person
and the community.

F|ND|NGS OF FACT AND STATEN|ENT OF REASONS FOR DETENT|ON

(l) Defendant has been charged by complaint With distribution of a controlled
substance (two counts). Defendant has prior criminal matter With a failure to appear on one
occasion that resulted in the issuance of a Warrant. The Court received information about
defendant’s personal history, residence, family or community ties, employment history, financial

status, health, and substance use. The defendant through his attorney made argument as to

DETENTION ORDER - l

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

release. The court finds the defendant is a risk of nonappearance based on his use of alias names,
the aforementioned failure to appear, ties to a foreign country, substance use history. The
defendant is viewed as a risk of danger based on the nature of the instant offense, criminal
history, and substance use history.

lt is therefore ORDERED:

(1) Defendant shall be detained pending trial and committed to the custody of the
Attorney General for confinement in a correctional facility separate, to the extent practicable,
from persons awaiting or serving sentences, or being held in custody pending appeal;

(2) Defendant shall be afforded reasonable opportunity for private consultation with
counsel;

(3) On order of a court of the United States or on request of an attorney for the
Government, the person in charge of the correctional facility in which Defendant is confined
shall deliver the defendant to a United States l\/Iarshal for the purpose of an appearance in
connection with a court proceeding; and

(4) The Clerk shall direct copies of this order to counsel for the United States, to
counsel for the defendant, to the United States l\/larshal, and to the United States Pretrial Services

Off`icer.

DATED this f day of/_VM 2018.
M /. /WL,/:ZL

PAUVLA L. MCCANDLIS
United States Magistrate Judge

DETENTION ORDER - 2

 

